IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00430-CR
                                  No. 10-19-00431-CR

                          EX PARTE ANDREAS JENSEN


                          From the 272nd District Court
                               Brazos County, Texas
                        Trial Court Nos. 11-00928-CRF-272;
                                11-00843-CRM-272


                           MEMORANDUM OPINION

       The State attempts to appeal the trial court’s decision to grant Andreas Jensen’s

petition for writ of habeas corpus in these proceedings. Because the “order” complained

of is an unsigned docket entry, there is no final order to be appealed. See State v.

Rosenbaum, 818 S.W.2d 398, 403 (Tex. Crim. App. 1991) (“the appellate timetable for the

State under Art. 44.01(d) begins running from the date the trial judge signs his or her

order….”); see also Stark v. Miller, 63 Tex. 164 (1885) (entries made by a trial judge on his

docket form no part of the record).
       Accordingly, these appeals are dismissed for want of jurisdiction without

prejudice to the State filing new notices of appeal when a written order is signed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeals dismissed
Opinion delivered and filed December 11, 2019
Do not publish
[OT06]




Ex parte Jensen                                                                       Page 2